DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-10, 13-19 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … assessing the binary image for at least one junk instruction set wherein the at least one junk instruction set is from a library of junk instruction sets; determining that the at least one junk instruction set is found within the binary image; and flagging the binary image as being manipulated based on the determining; wherein the library is updated by: simulating a code section from at least one binary image, wherein simulating the code section comprises: running the code section in a process; and monitoring a stack state of the process; finding that the stack state has not changed from a beginning of the simulating to an end of the simulating; and adding the code section as a junk instruction within the library…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 19.
Therefore, claims 4-9, 13-18, are allowable as being dependent upon independent claims 1, 10.


Any comments considered necessary by applicant must be submitted no later than the



accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to determining whether binary software components have been modified post compilation.


Xie et al (Pub. No. US 2018/0324219); “Network Security Framework Based Scoring Metric Generation and Sharing”;
-Teaches analyzing and comparing security configurations…based on determination and analysis of network assets, topology and security criteria…see par. 33-35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GHAZAL B SHEHNI/            Primary Examiner, Art Unit 2436